DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is Responsive to the Applicant’s communication filed 4 January 2022. In view of this communication, claims 3 and 17 are canceled and claims 1, 2, 4-16 and 18-23 are pending in the application.
Response to Arguments
Applicant's arguments filed 4 January 2022 have been fully considered but they are not persuasive.
The first argument presented by the Applicant, on pages 13-14 of the response, argues “that there is no determination of a “greater value” from among a first value . . . and a second value”. Further, the Applicant states that Chen does not disclose “making a selection from among such currents, much less selecting the greater of the two, for any particular purpose”. 
The Examiner responds that the claims do not recite “selecting” from among the currents, but a determination that the second value is greater than the first value. Chen discloses that in one embodiment, the expected charge current, or second charging current, is greater than the first charging current. The current output brought into the battery is such that it meets the demand of the battery’s expected charge current (Chen; page 4, lines 49-54). Thus, in this embodiment of Chen, there is a determination that the second charging current is greater than the first charging current since the demand is met.
The second argument presented by the Applicant, on page 14 of the response, argues that that Chen “does not show that the ‘output current 10’ is a greater value from among multiple values, much less that the transition may be based on a different current value”.
However, Chen discloses that the output value is a second charging current that is greater than the first charging current (Chen; page 3, lines 33-34 and page 4, lines 49-57). The claim language requires a determination between a first value and a second value which are multiple values and disclosed by Chen.
The third argument presented by the Applicant, on pages 15-16, argues that a prima facie case of obviousness has not been presented. 
This argument is not persuasive as the Applicant has not presented a specific factual basis for why the modification would render the prior art unsatisfactory for its intended purpose or presented reasoning as to why it would not be obvious to one of ordinary skill in the art at the time the application was filed. The references of Chen and Ma relate to a CCCV charging operation and each provide a method that one of ordinary skill in the art would apply to Maeagawa in order to prevent overcharging, and in turn, overheating which would damage the battery. Thus, the combination of Maeagawa in view of Chen and Ma present a prima facie case of obviousness.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities: 
In claim 2, lines 5-6 should be amended to recite “[[a]] the state of charge”.
In claim 6, line 8 should be amended to recite “move from 
In claim 9, line 16 should be amended to recite “[[a]] the first reference current”.


Claim Rejections - 35 USC § 112



	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “switching the first mode to a second mode when a voltage of the battery reaches a second target voltage” in lines 10-11. However, the second target threshold is not described in the specification as being in the first interval. For purposes of examination, this limitation is interpreted as reciting “when a voltage of the battery reaches the first target voltage”. If this is correctly interpreted, then appropriate amendment to the claim should be made. If this is incorrect, then clarification on the record is respectfully requested. Claims 10-15 are rejected based upon their dependency from claim 9.
Claim 12 recites the limitation “the charging current value” in line 1, which lacks antecedent basis. Claims 13 and 14 are rejected based up their dependency from claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-16 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeagawa US 2012/0086406 A1 in view of Chen et al. WO 2018068523 A1 and Ma US 2020/0106290 A1 (effectively filed September 28, 2018; hereinafter “Ma”)..
Regarding claim 1, Maeagawa discloses a charging system (1) for an electronic device (Maeagawa; ¶16). The charging system includes a battery pack (2) that acts as a housing, a secondary battery (4) arranged inside the battery pack (2), a charge control circuit (5) that controls the charging of the battery, thus being equivalent to a power management circuit (FIG. 1).
Maeagawa further discloses a controller (50), that is constituted by a processor that functions as a charge controller for controlling the charging of the battery (Maeagawa; ¶36; FIG. 1). As illustrated in FIG. 1 of Maeagawa, the controller (50) is in connection with the secondary battery (4) and the charge control circuit (5).
Maeagawa discloses that the controller (50) directs a plurality of charging intervals (Maeagawa; FIGS. 3-4, CC1CV1-CC5CV5) while charging the battery (FIG. 2-4; ¶55-¶60), each of the plurality of charging intervals (CC1CV1-CC5CV5) having a threshold – or target - voltage (FIG. 4; ¶42 - V1 to Vf) and a current value of the first interval (I1), interpreted as being the first reference value (Maeagawa; FIG. 4; ¶42 – I0 to I6), 
Maeagawa discloses that the controller (50) alternately charges the battery in a first mode (CC1) (Maeagawa; FIG. 4 first modes - CC1, CC2, CC3, CC4, CC5) and in a second mode (CV1) during a first charging interval, as illustrated below in annotated FIG. 4 of Maeagawa (Maeagawa; FIG. 4  second modes - CV1, CV2, CV3, CV4, CV5) through the charge controller (501) of the controller (50) (Maeagawa; ¶41). The charging current remains constant in the first mode (CC1) and the voltage of the battery is constant – or uniformly maintained - in the second mode (CV1).

    PNG
    media_image1.png
    617
    797
    media_image1.png
    Greyscale
 
Maeagawa further teaches that when the voltage reaches a threshold (V1, V2, V3, V4, Vf), the mode switches to a constant voltage (CV1), thus switching to a second mode when it reaches a target voltage (Maeagawa; FIG. 3 at S4-S5; FIG. 4 at T2). 
Maeagawa does not explicitly teach determining a greater value of a first value that is a presently charging current reflecting a consumption current used by the electronic device and a second value that is an average of the charging current, and based on the greater value less than the first reference current corresponding to the first charging interval consecutively for a specified number of times during the first charging interval, move from the first charging interval to a subsequent charging interval of the plurality of charging intervals.
Chen teaches a constant current/constant voltage charging operation. In Chen, a first charging current is defined as a constant DC current – which is known to be an average value of the current over time  (Chen; page 4, line 49) and a second charging current is defined as the expected charging current of the battery (Chen; page 3, lines 33-34).  Charging is performed such that the current entering the battery in the constant current charging phase meets the expected charging current of the battery, which, in certain embodiments means that the second charging current is greater than the first current (Chen; page 3, lines 33-34). Thus, there is a determination that a first value is greater than a second value when the constant current phase meets the expected charging current of the battery.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging of Maeagawa to include the current comparison of Chen to provide improved charging time and provide a reduction in heat in Maeagawa (Chen; page 2, lines 27-28). 
Chen does not specifically teach that the greater current is less than the first reference current corresponding to the first charging interval consecutively for at least a specified number of times during the first charging interval, move from the first charging interval to a subsequent charging interval of the plurality of charging intervals.
	Ma teaches a constant current/constant voltage charging operation (Ma; ¶30). A charging profile of a battery is divided into constant current and constant voltage charging periods (Ma; FIG. 9; ¶74). When a path current is greater than or equal to a determined threshold, the current enters a current limiting mode (Ma; ¶34). When a current limiting mode is entered, the path current is decreased. When the current is lower than the determined threshold, a normal current operation is indicated. By stepping the current down to below the threshold, overcharging in prevented (Ma; ¶35). As illustrate in FIG. 9, reproduced and annotated below, the current is adjusted to be below the maximum path current, interpreted to be the reference current, for a period of time  before entering a constant voltage charging period (Ma; ¶73). The “specified number of times” need only occur once, however, as illustrated, the current is below the reference current for a plurality of steps before moving to the next mode and subsequently the next interval, as discussed in Maeagawa.

    PNG
    media_image2.png
    295
    560
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art at the time of invention to provide the current analysis of Ma to the charging system of Maeagawa in order to improve charging time and prevent overcharging which reduces heat (Ma; ¶35).
Regarding claim 2, Maeagawa discloses the controller (50) is further configured to determine a voltage, through voltage detector 51, and a current, through current detector 52, of the battery (Maeagawa; ¶32-33). Because the charging voltage and the charging current are determined, one of ordinary skill in the art would understand how to determine the state of charge of the battery, and 
Maeagawa teaches moving from charging the battery in the first mode (CC1) to charging the battery in the second mode (CV1) when a threshold value is reached (V1) (Maeagawa; FIG. 4).
Regarding claim 4, Maeagawa discloses gradually changing the charging current in the second mode from I1 to I0 during constant voltage mode (CV1) (FIG. 4).
Regarding claim 5, Maeagawa discloses that the battery is charged in charging intervals until a full charge voltage (Vf) is reached – or the battery is fully charged. Thus, the move from the first charging interval to the subsequent charging interval is further based on the voltage values (V1, V2, V3, V4), or “target voltage”,  being less than a full voltage (Vf) at which the battery is fully charged (Maeagawa; FIG. 3-4, S4; ¶42)
Regarding claim 6, Maeagawa fails to disclose that based on the greater value being greater than the first reference current initialize an effective count that determines whether to move from one of the first charging interval to the subsequent charging interval.
Ma discloses a determining whether the current is greater than or equal to a determined threshold and based on this determination, the current enters a current limiting mode (Ma; ¶34).
An “effective count”, broadly interpreted, could be a single count or instance where the current is greater the threshold current. Ma discloses decreasing the path current to a point lower than the threshold to achieve a normal current operation (Ma; ¶35). When IOUT exceeds the current threshold, illustrated as the dashed line in FIG. 7, the charging duration is decreased and the discharging duration is increased (Ma; ¶47). Thus, based on the current being greater than the threshold, the charging cycle is decreased, effectively creating a charging time or count.
 It would be obvious to one of ordinary skill in the art at the time of invention to provide the current analysis of Ma to the charging cycle of Maeagawa in order to improve charging time and prevent overcharging which reduces heat (Ma; ¶35).
Regarding claim 7, Maeagawa discloses that based on determination that the reached full charge voltage (Vf) is reached, charging is ended (Maeagawa; FIG. 3 at S8, FIG. 4 at CV5; ¶39). Further, as shown at CV5 in FIG. 4, the charging current is shown to be gradually reduced until it is stopped after entering the second mode.
Regarding claim 8, Maeagawa discloses that when in the first interval – CC1CV1 – the current is not at a limited level, which is interpreted as being a maximum or minimum value of the current and the voltage reaches a maximum value of V1 in the first interval (see Maeagawa FIG. 4), a new interval (CC2CV2) is started (Maeagawa; FIG. 3 at S7-no; FIG. 4). 
Regarding claim 9, Maeagawa discloses a method of charging a battery of an electronic device (FIG. 3). 
Maeagawa discloses performing charging in a first mode (CC1) in which first charging current is uniformly maintained in a first interval (CC1CV1) having a threshold – or target voltage (Maeagawa; FIG. 4; ¶42 - V1) and a first reference current (Maeagawa; FIG. 4; ¶42 – I0);
Maeagawa discloses that, through voltage detector 51 and current detector 52, it is determined whether the first charging state value is reached. Because the charging voltage and the charging current are determined, one of ordinary skill in the art would understand how to determine the state of charge of the battery, thus determining when the voltage reaches V1 (Maeagawa; FIG. 4).
Maeagawa teaches switching from a first mode (CC1) to a second mode (CV1) when the voltage of the battery reaches V1 while charging in the first mode (Maeagawa; FIG. 4).
Maeagawa teaches performing charging in a second mode (CV1) in which the first threshold voltage (V1) is maintained while gradually changing the first charging current (I1) to a second charging current (I0) (Maeagawa; FIG. 4).
Maeagawa teaches preforming charging in the first mode (CC2) by entering a subsequent interval (CC2CV2) having the second target voltage (V2) different from the first target voltage (V1) (Maeagawa; FIG. 4).
	However, Maeagawa does not explicitly teach obtaining a first value that is a charging current flowing into the battery and a second value that is an average value of the charging current flowing into the battery for a specified number of times; determining a greater value of the first value and the second value; performing charging based on the greater value being less than a first reference current for at least a specified number of times.
	Chen teaches a first charging current that is a constant DC current – which is known to be an average value of the current over time  (Chen; page 4, line 49) and a second charging current which is the expected charging current of the battery (Chen; page 3, lines 33-34).
	Chen further teaches that charging is performed such that the current entering the battery in the constant current charging phase meets the expected charging current of the battery, which, in certain embodiments means that the second charging current is greater than the first current (Chen; page 3, lines 33-34). Thus, there is a determination that a first value is greater than a second value when the constant current phase meets the expected charging current of the battery.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging of Maeagawa to include the current comparison of Chen to provide improved charging time and a reduction in heat in Maeagawa.
	The combination of Maeagawa and Chen do not specifically teach that  current is less than the first reference current for at least a specified number of times (Chen; page 2, lines 27-28).
	Ma teaches a charging profile of a battery divided into constant current and constant voltage charging periods (Ma; FIG. 9; ¶74). When a path current is greater than or equal to a determined threshold, the current enters a current limiting mode (Ma; ¶34). When a current limiting mode is entered, the path current is decreased. When the current is lower than the determined threshold, a normal current operation is indicated. By stepping the current down to below the threshold, overcharging in prevented (Ma; ¶35). As illustrate in FIG. 9, reproduced and annotated below, the current is adjusted to be below the maximum path current, interpreted to be the reference current, for a period of time before entering a constant voltage mode (Ma; ¶73). The “specified number of times” need only occur once, however, as illustrated, the current is below the reference current for a plurality of steps before moving to the next mode and subsequently the next interval, as discussed in Maeagawa.

    PNG
    media_image2.png
    295
    560
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art at the time of invention to provide the current analysis of Ma to the charging system of Maeagawa in order to improve charging time and prevent overcharging which reduces heat (Ma; ¶35).
Regarding claim 10, Maeagawa discloses entering a third interval (CC3CV3) having a third target voltage (V3) different from the second target voltage (V2) (FIG. 4, CC3/CV3).
Maeagawa teaches that when the third target voltage (V3) is a voltage at which the battery is fully charged (Vf), changing the charging current while switching from the first mode (CC) to the second mode (CV), and then ending the charging current (FIG. 3, S5-S8).
Regarding claim 11, Maeagawa discloses that the charging current in the first charging state value is a minimum charging state value in the first interval (FIG. 3 – S7; FIG. 4 – when the charging current reaches a minimum).
Maeagawa further teaches that after the set SOC is reached and is operating in CV mode, after a period of time, the charging switches to CC mode in the next interval (Maeagawa; FIG. 4).
Regarding claim 12, Maeagawa teaches that, when in the first interval – CC1CV1 – the current is not at a minimum or maximum value (Vf or If) – or a limited level, thus, when the greater value is determined in claim 9, the charging current value is not at a limited level.
Regarding claim 13, Maeagawa fails to disclose identifying whether the greater value is equal to or less than the first reference current; and increasing an effective count when the greater value is equal to or less than the first reference current. 
Ma discloses a determining whether the current is greater than or equal to a determined threshold and based on this determination, whether the current enters a current limiting mode (Ma; ¶34).
An “effective count”, broadly interpreted, could be a single count or instance where the current is greater the threshold current. Ma discloses decreasing the path current to a point lower than the threshold to achieve a normal current operation (Ma; ¶35). When IOUT exceeds the current threshold, illustrated as the dashed line in FIG. 7, the charging duration is decreased and the discharging duration is increased. When IOUT does not exceed the current threshold, the clock duty cycle is restored, thereby increasing (Ma; ¶47). Thus, based on the current being less than the threshold, the charging cycle is increased, effectively creating a charging time or count.
 It would be obvious to one of ordinary skill in the art at the time of invention to provide the current analysis of Ma to the charging cycle of Maeagawa in order to improve charging time and prevent overcharging which reduces heat (Ma; ¶35). 
Regarding claim 14, Maeagawa discloses charging in a second mode (CV1) when the time reaches T2, while gradually decreasing the charging current from I1 to I0. 
Broadly interpreted the “effective count” is any period of time. Thus, the “effective count” is interpreted any time period between T1 and T2.
Regarding claim 15, Maeagawa discloses identifying whether the SoC of the battery reaches an interval maximum charging state value when the charging current value is limited level due to a present state of the electronic device (FIG. 3 – S7; FIG. 4 – when the charging current reaches a minimum).
Maeagawa teaches charging in the second mode (CV1) while gradually decreasing the charging current (I1 to I0) when the SoC reaches the interval maximum charging state value (V1) (FIG. 4 -the current is gradually decreased).
Regarding claim 16, Maeagawa discloses a charging system (1) that is interpreted as an electronic device (FIG. 1). The charging system includes a battery pack (2) that acts as a housing, a secondary battery (4) arranged inside the battery pack (2), a charge control circuit (5) that controls the charging of the battery, thus being equivalent to a power management circuit (FIG. 1). 
Maeagawa further discloses controller (50), that is constituted by a processor that functions as a charge controller for controlling the charging of the battery (Maeagawa; ¶36; FIG. 1). 
Maeagawa discloses that the controller (50) is configured to: 
set a plurality of threshold – or target – voltages (V1-Vf) and a plurality of reference currents (I0-If) for a plurality of charging intervals (CC1CV1-CC5CV5), respectively, 
identify whether a voltage of the battery reaches a threshold voltage (V1-Vf) in a corresponding charging interval among the plurality of threshold voltages, while charging the battery in a first mode (CC) in which a charging current of the battery is uniformly maintained (FIG. 3, S3-S4; FIG. 4, CC1), 
maintain the target voltage while gradually changing a first charging current (I5) to a second charging current (I4) that is less than the first charging current (I4 is less than I5) to switch the first mode (CC3) in which the first charging current is uniformly maintained (FIG. 4, uniformly maintained in CC3) to a second mode (CV3) in which the target voltage (V3) is uniformly maintained, in a first interval (T5-T7) of the plurality of charging intervals.  
	However, Maeagawa does not specifically teach obtain a first value that is a strength of a current charging current and a second value that is an average value of the charging current for a specified time, identify whether a greater value of the first value and the second value is equal to or less than a first reference current value for at least a specified number of times, and based on the greater value being less than the first reference current corresponding to the first charging interval consecutively for a specified number of times during the first charging interval, move from the first charging interval to a subsequent charging interval of the plurality of charging intervals.
Chen teaches a first charging current that is a constant DC current – which is known to be an average value of the current over time  (Chen; page 4, line 49) and a second charging current which is the expected charging current of the battery (Chen; page 3, lines 33-34).  Charging is performed such that the current entering the battery in the constant current charging phase meets the expected charging current of the battery, which, in certain embodiments means that the second charging current is greater than the first current (Chen; page 3, lines 33-34). Thus, there is a determination that a first value is greater than a second value when the constant current phase meets the expected charging current of the battery.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging of Maeagawa to include the current comparison of Chen to provide improved charging time and a reduction in heat in Maeagawa (Chen; page 2, lines 27-28). 
The Chen does not specifically teach that the current is less than the first reference current corresponding to the first charging interval consecutively for at least a specified number of times during the first charging interval, move from the first charging interval to a subsequent charging interval of the plurality of charging intervals.
	Ma teaches a charging profile of a battery divided into constant current and constant voltage charging periods (Ma; FIG. 9; ¶74). When a path current is greater than or equal to a determined threshold, the current enters a current limiting mode (Ma; ¶34). When a current limiting mode is entered, the path current is decreased. When the current is lower than the determined threshold, a normal current operation. By stepping the current down to below the threshold, overcharging in prevented (Ma; ¶35). As illustrate in FIG. 9, reproduced and annotated below, the current is adjusted to be below the maximum path current, interpreted to be the reference current, for a period of time (Ma; ¶73). The “specified number of times” need only occur once, however, as illustrated, the current is below the reference current for a plurality of steps before moving to the next mode and subsequently the next interval, as discussed in Maeagawa.

    PNG
    media_image2.png
    295
    560
    media_image2.png
    Greyscale
It would be obvious to one of ordinary skill in the art at the time of invention to provide the current analysis of Ma to the charging system of Maeagawa in order to improve charging time and prevent overcharging which reduces heat (Ma; ¶35).
Regarding claim 18, Maeagawa discloses identifying when the threshold voltage is a voltage at which the battery is fully charged (Vf) (FIG. 3, S4-S7). 
Maeagawa teaches that based on the identification, the controller (50) stops the charging current after the charging current is charged in the second mode (Maeagawa; FIG. 3; S8).
Regarding claim 19, Maeagawa fails to disclose identifying whether the greater value is equal to or less than the first reference current; and increasing an effective count when the greater value is equal to or less than the first reference current. 
Ma discloses determining whether the current is greater than or equal to a determined threshold and based on this determination, the current enters a current limiting mode (Ma; ¶34).
An “effective count”, broadly interpreted, could be a single count or instance where the current is greater the threshold current. Ma discloses decreasing the path current to a point lower than the threshold to achieve a normal current operation (Ma; ¶35). When IOUT exceeds the current threshold, illustrated as the dashed line in FIG. 7, the charging duration is decreased and the discharging duration is increased. When IOUT does not exceed the current threshold, the clock duty cycle is restored, thereby increasing (Ma; ¶47). Thus, based on the current being greater than the threshold, the charging cycle is decreased, effectively creating a charging time or count.
 It would be obvious to one of ordinary skill in the art at the time of invention to provide the current analysis of Ma to the charging cycle of Maeagawa in order to improve charging time and prevent overcharging which reduces heat (Ma; ¶35).
Regarding claim 20, Maeagawa discloses charging in a second mode (CV1) when the time reaches T2, while gradually decreasing the charging current from I1 to I0 (Maeagawa; FIG. 4). 
Broadly interpreted the “effective count” is any period of time. Thus, the “effective count” is interpreted any time period between T1 and T2.
Regarding claim 21, Maeagawa discloses the controller (50) is further configured to: switch the first mode (CC1) to the second mode (CV1) by uniformly maintaining the voltage (constant voltage) of the battery and decreasing the charging current to maintain the voltage of the battery uniformly which is shown to have a functional relationship (Maeagawa; FIG. 4).  
Regarding claim 22, Maeagawa discloses the controller (50) is further configured to: gradually decrease the charging current from a first charging current I1 to a second charging current I0 while maintaining a constant voltage at a first threshold voltage V1 from a first time T2 to second time T3 (Maeagawa; FIG. 4). 
Maeagawa further discloses gradually decrease the charging current from the second charging current I4 to a third charging current I3 while maintaining the voltage of the battery as a second target voltage V2 from a third time T4 to a fourth time T5, and   
Maeagawa discloses gradually decrease the charging current from the third charging current I6 to a fourth charging current I5 while maintaining the voltage of the battery as a third target voltage V3 from a fifth time T6 to a sixth time T7.  
Although Maeagawa shows that I2 does not equal I4, it would be obvious to shift the first threshold voltage V1 to be V3 instead. Thus, instead of using the charging from T1-T5, the charging from T5-T11 could be used (Maeagawa; FIG. 4). 
Regarding claim 23, Maeagawa discloses the voltage of the battery is increased in the first mode (FIG. 4, CC - voltage increases) and a charging speed is increased (FIG. 4, CC - voltage increases from the starting voltage to the next voltage). 
Maeagawa further discloses that "the set current value Is is in the stage 2 is set at the current value I4, which is smaller than the current value I6, according to the need of the thermal design, so that the amount of heat generated by the secondary battery 4 can be reduced" (¶65). Thus, increased heat will cause a decrease in charging speed. It should be noted, that it is well known in the art that as current decreases the charge increases and as the charging voltage increases the charge increases.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyeok et al. (KR 101525727) explicitly discloses SoC in charging devices;
Suzuki et al. (US 2012/0133338) discloses a method of charging a battery switching between constant current and constant voltage; and
Sakagami et al. (JP 2009 033843 A) discloses a method of maximum voltage in constant-voltage charging can be minimized to lengthen the life of a battery.
Tanaka et al. (US 2010/0207583) discloses decreasing a current by a predetermined value at intervals. 
Wen-Yeau Chang, "The State of Charge Estimating Methods for Battery: A Review", International Scholarly Research Notices, vol. 2013, Article ID 953792, 7 pages, 2013. This reference is used to provide a review of various State of Charge estimation methods.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMELA J JEPPSON/Examiner, Art Unit 2859
                                                                                                                                                                                                    /DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859